UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2010 Commission File Number 001-31269 ALCON, INC. (Translation of registrant's name into English) Bösch 69 P.O. Box 62 6331 Hünenberg, Switzerland 41-41-785-8888 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Incorporation by Reference This Report of Foreign Private Issuer on Form 6-K shall be incorporated by reference into the Registration Statement on Form S-8 filed with the Securities and Exchange Commission on April 24, 2002, the Registration Statement on Form S-8 filed with the Securities and Exchange Commission on October 25, 2002 and amended on December 12, 2003, the Registration Statement on Form S-8 filed with the Securities and Exchange Commission on December 12, 2003, and the two Registration Statements on Form S-8 filed with the Securities and Exchange Commission on October 29, 2009. ALCON, INC. FINANCIAL INFORMATION FOR THE THREE-MONTH AND NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2 ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED): CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS ITEM 5. EXHIBITS 2 ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) ALCON, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) (in millions, except share data) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short term investments Trade receivables, net Inventories Deferred income tax assets Other current assets Total current assets Long term investments 73 Property, plant and equipment, net Intangible assets, net Goodwill Long term deferred income tax assets Other assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Short term borrowings Current maturities of long term debt 60 Other current liabilities Total current liabilities Long term debt, net of current maturities 56 Long term deferred income tax liabilities 68 59 Other long term liabilities Contingencies Shareholders' equity: Common shares, par value CHF 0.20 per share, 330,254,200 shares authorized; 304,805,023 shares issued and 301,929,822 shares outstanding at September 30, 2010; 304,016,290 shares issued and 299,550,733 shares outstanding at December 31, 2009 42 42 Additional paid-in capital Accumulated other comprehensive income Retained earnings Treasury shares, at cost; 2,875,201 shares at September 30, 2010 and 4,465,557 shares at December 31, 2009 (281 ) (408 ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 ALCON, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Earnings (Unaudited) (in millions, except share data) Three months ended Nine months ended September 30, September 30, Sales $ Cost of goods sold Gross profit Selling, general and administrative Research and development Amortization of intangibles 15 5 39 17 Other operating expenses Operating income Other income (expense): Gain (loss) from foreign currency, net 3 (4 ) (1 ) Interest income 6 13 22 37 Interest expense (2 ) (3 ) (7 ) (13 ) Other, net 6 36 12 Earnings before income taxes Income taxes 56 79 Net earnings $ Basic earnings per common share $ Diluted earnings per common share $ Basic weighted average common shares Diluted weighted average common shares See accompanying notes to condensed consolidated financial statements. 4 ALCON, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (in millions) Nine months ended September 30, Cash provided by (used in) operating activities: Net earnings $ $ Adjustments to reconcile net earnings to cash provided from operating activities: Depreciation Amortization of intangibles 39 17 Share-based payments 61 58 Tax benefits from share-based compensation 7 2 Deferred income taxes (16 ) 41 Loss (gain) on sale of assets (32 ) 61 Unrealized appreciation on trading securities (5 ) (73 ) Other, net 2 (3 ) Changes in operating assets and liabilities, net of effects from business acquisitions: Trade receivables (123 ) (123 ) Inventories (58 ) (34 ) Other assets (106 ) (22 ) Accounts payable 54 79 Other current liabilities (26 ) 59 Other long term liabilities 22 Net cash from operating activities Cash provided by (used in) investing activities: Purchases of property, plant and equipment (210 ) (226 ) Acquisitions of businesses, net of cash acquired (529 ) (149 ) Purchases of intangible assets (137 ) (4 ) Purchases of investments (1,978 ) (795 ) Proceeds from sales and maturities of investments Other, net 3 7 Net cash from investing activities (1,349 ) (250 ) Cash provided by (used in) financing activities: Net proceeds from (repayment of) short term debt (348 ) (436 ) Repayment of long term debt (1 ) Dividends on common shares (1,037 ) (1,048 ) Acquisition of treasury shares (29 ) (5 ) Proceeds from exercise of stock options 21 Tax benefits from share-based payment arrangements 46 2 Net cash from financing activities (1,223 ) (1,467 ) Effect of exchange rates on cash and cash equivalents (3 ) 12 Net increase (decrease) in cash and cash equivalents (811 ) 70 Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed consolidated financial statements. 5 ALCON, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) (in millions, except share and per share data) Condensed Consolidated Financial Statements Alcon, Inc. ("Alcon"), a Swiss corporation, is a majority owned subsidiary of Novartis AG.During July 2008, Nestlé S.A. sold approximately 74 million of its Alcon common shares to Novartis.At December 31, 2009, Nestlé owned 156,076,263 common shares of Alcon.In January 2010, Novartis exercised its call option for Nestlé's remaining Alcon common shares and proposed a merger of Alcon with and into Novartis, as discussed in note 13.In August 2010, Novartis acquired Nestlé's remaining Alcon shares and owned 230,137,500 Alcon common shares at September 30, 2010. The interim condensed consolidated financial statements of Alcon and its subsidiaries (collectively, the "Company") are unaudited.Amounts presented at December 31, 2009 are based on the audited consolidated financial statements appearing in Alcon's annual report on Form 20-F filed with the U.S. Securities and Exchange Commission.The interim condensed consolidated financial statements and notes thereto do not include all disclosures required by accounting principles generally accepted in the United States of America ("U.S. GAAP") and should be read in conjunction with the audited consolidated financial statements and the notes thereto included in Alcon's annual report on Form 20-F. Management of the Company has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these financial statements in conformity with U.S. GAAP.Actual results could differ from those estimates. In management's opinion, the interim condensed consolidated financial statements reflect all adjustments (consisting only of normal recurring accruals) necessary to present fairly the results for the interim periods presented.Results for interim periods are not necessarily indicative of results that ultimately will be achieved for a full year. Earnings Per Share Basic earnings per common share were computed by dividing net earnings by the weighted average number of common shares outstanding for the relevant period.The unvested portion of restricted common shares was excluded in the calculation of basic weighted average common shares outstanding.Diluted weighted average common shares reflect the potential dilution, using the treasury stock method, that could occur if employee stock options for the purchase of common shares and share-settled stock appreciation rights were exercised and if share-settled restricted share units, performance share units and contingent restricted common shares granted to employees were vested. The following table reconciles the weighted average shares of the basic and diluted share computations: Three months ended September 30, Nine months ended September 30, Basic weighted average common shares outstanding Effect of dilutive securities: Employee stock options Share-settled stock appreciation rights Share-settled restricted share units and performance share units Contingent restricted common shares Diluted weighted average common shares outstanding 6 Certain executives of the Company had deferred the receipt of 71,681 and 118,180 Alcon common shares at September 30, 2010 and 2009, respectively, into the Alcon Executive Deferred Compensation Plan.Alcon common shares held in the plan were reflected as outstanding in the condensed consolidated balance sheets and were included in the applicable basic and diluted earnings per share calculations. The computations of diluted weighted average common shares outstanding for the periods ended September 30, 2010 and 2009 did not include the following instruments, as their exercise prices and unrecognized costs were greater than the average market price of the common shares: Employee stock options Share-settled stock appreciation rights The effect of their inclusion would have been anti-dilutive. Cash Flows—Supplemental Disclosure Nine months ended September 30, Supplemental Disclosure of Cash Flow Information: Cash paid during the period for the following: Interest expense, net of amount capitalized $
